In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00180-CV

CHILDREN’S MEDICAL CENTER OF                §   On Appeal from the 348th District Court
DALLAS, Appellant
                                            §   of Tarrant County (348-298913-18)

V.                                          §   January 27, 2022

PROFESSIONAL AMBULANCE SALES                §   Memorandum Opinion by Justice Womack
AND SERVICE, LLC, A DELAWARE
LIMITED LIABILITY COMPANY,
Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Children’s Medical Center of Dallas shall

bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack